TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 30, 2019



                                      NO. 03-19-00021-CV


                           Hi Tech Luxury Imports, LLC, Appellant

                                                 v.

                              Townsend L. Morgan, Jr., Appellee




           APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on December 18, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.